Mr. Justice Holloway:
I dissent. The principal reliance of counsel for appellant, Union Laundry Company — in fact, for all practical purposes, it may be said, the only reliance — is upon this proposition: That although the risk to which Miss Coulter was exposed was an extraordinary one, still it was assumed by her by reason of the fact that such risk was known to her and the danger fully appreciated by her. The majority opinion declares that proposition to be the correct rule of law in this state. In my opinion, it is altogether impossible to reconcile such a conclusion with the provisions of our Civil Code. Independently of the statute, the majority opinion states a rule which has been quite generally followed, though in many instances with some modifications, by the courts of this country and in England. It may be said to be the common-law rule; but the mere fact that this rule is in effect in every state in the Union where there is no statute upon the subject, is no argument in favor of its enforcement in this state, where we have a statute declaring for a contrary doctrine.
Sections 2661, 2662, 4651 and 4652, among other things, provide :
“See. 2661. An employer is not bound to indemnify his employee for losses suffered by the latter in consequence of the ordinary risks of the business in which he is engaged.
“See. 2662. An employer must in all eases indemnify his employee for losses caused by the former’s want of ordinary care.”
“Sec. 4651. * * * In this state there is no common law in any case where the law is declared by the Code or other statute. * * *
“Sec. 4652. * * * The Code establishes the law of this state respecting the subjects to which it relates. * * * ”
*605Of course, if the provisions of our Code were the same as the •common law, they would be construed as continuations thereof; but that they are not such seems to me too plain for argument. Section 2661 simply declares, in effect, that the employee only assumes the ordinary risks of the business. The words “ordinary risks,” as therein used, are to be given the meaning which they generally had at the time of the adoption of the Code. 1 ‘ Every risk which an employment still involves after a master has done everything that he is bound to do for the purpose of securing the safety of his servants is assumed, as a matter of law, by each of those servants. * * =» The risks which are thus considered to have been assumed are those which are commonly described as ‘ordinary.’ ” (1 Labatt on Master and Servant, sec. 3.) In other words, the servant’s liability begins where the master’s obligations end. But if the servant’s injuries are attributable to the master’s negligence, the risks to which the servant is exposed are not ordinary ones, and the master must indemnify him. This is the language of section 2662 above, in terms so plain that it seems to me they cannot be misunderstood.
To say that a servant, then, assumes any other than ordinary risks of the business in which he is engaged seems to me to render these two sections absolutely meaningless. The legislature evidently intended that these two sections, with section 2660, should form a complete Code upon the subject of the master’s liability to the servant. The reason for the rule established by the Code is, that assumption of risk is a matter of contract, and at the time of making the contract of employment the parties cannot be said to have in contemplation any other than ordinary risks. Into every contract of employment there is, then, implied, on the part of the master, the promise to exercise reasonable care to furnish the servant with a reasonably safe place in which to work, reasonably safe appliances with which to work, and reasonably competent fellow-servants with whom to work; and on the part of the servant there is the implied agreement that he will assume the ordinary risks of the *606employment, but, as said above, the servant’s obligation only begins when the master’s ends.
So far as onr investigation discloses, the only other states having similar statutes are North Dakota, South Dakota, and California, and in not a single instance in any of these states can it be said that a case has been decided where the question of the servant’s assumption of an extraordinary risk has been considered with reference to the statute. In Matthews v. Bull, the court was considering the question of the assumption of an ordinary risk. In Hennessy v. Bingham, it is only by the merest inference that it may be said that the court expressed itself upon the question now under consideration, and even such expression is nothing but dictum, as it was not involved in the decision of the case. In Limberg v. Glenwood Lumber Co., the statute is not even mentioned. Our sections above were not mentioned or considered in Coleman v. Perry; and while it is true that for eleven years these personal injury eases have been considered in this state apparently without any reference to our statute, this fact does not appeal to me as an argument in justification of a decision, the direct effect of which, in my judgment, is to repeal section 2662 above. In my judgment, if our Code sections 2661 and 2662 mean what they say, there are not any circumstances under which a servant impliedly assumes an extraordinary risk.
Rehearing denied February 2, 1907.